Citation Nr: 0032456	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  96-51 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

 1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to a compensable evaluation for residuals of 
a right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to March 
1965.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which granted the 
veteran service connection for residuals of a right wrist 
fracture, evaluated the right wrist disability as 
noncompensably disabling, and denied his claim for service 
connection for a right knee disability (claimed as residuals 
of fracture).

In January 1998, the Board remanded the case to the M&ROC for 
additional evidentiary development.  The case was returned to 
the Board in November 2000. 


REMAND

A review of the claims file shows that the veteran has 
changed his mailing address four times during the course of 
the appeal.  The M&ROC received notice of his most recent 
change in address in correspondence dated in January 2000.  
However, in July 2000, the M&ROC sent notice of its July 2000 
decision and a supplemental statement of the case to one of 
the veteran's former addresses.  Therefore, a remand is 
necessary so that a supplemental statement of the case 
pertaining to the July 2000 M&ROC decision may be sent to the 
veteran's correct current mailing address.  This remand is 
also to insure that his right to appellate due process has 
been preserved.

Additionally, the Board notes that the veteran's claim of 
service connection for a right knee disability was denied by 
the agency of original jurisdiction as not well grounded.  
During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became effective.  This liberalizing law is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran contends that his current right knee disability 
is due to injuries sustained during active duty.  His 
service medical records are replete with reports of 
treatment for a left knee injury (for which he is already 
service-connected), but do not document an injury of his 
right knee.  In his application for VA benefits, the veteran 
reported that he received treatment for his claimed 
disabilities from VA sources, and also that he was unable to 
recall the names and addresses of his sources of medical 
treatment for these disabilities during the 1970's, 
following his discharge from service.  The Board notes that 
his service medical records, service personnel records, and 
pertinent VA medical records showing treatment for right 
knee problems during the period from October to November 
1995 have been obtained and made a part of the claims file, 
in addition to the transcript of his January 1997 M&ROC 
hearing and the reports of VA compensation examinations 
conducted in February 1997 and July 1998.  However, the 
veteran should be advised that in addition to medical 
records, he may also submit alternate forms of evidence to 
substantiate his claim for service connection for right knee 
disability, such as witness statements from fellow soldiers 
in support of his claim.  See Dixon v. Derwinski, 3 Vet. 
App. 261, at 263 (1992) (VA breaches duty to assist by 
neglecting to inform the veteran that he might ask fellow 
soldiers to write letters in support of his claim). 

In light of these circumstances, the case is REMANDED to the 
M&ROC for the following actions:

1.  The M&ROC should mail a copy of the 
supplemental statement of the case with 
regards to the M&ROC rating decision of 
July 2000 to the veteran at his current 
address and afford him an appropriate 
opportunity to respond.

2.  The veteran should be requested to 
provide statements from persons who can 
corroborate the presence of pertinent 
right knee symptoms in and since his 
discharge from service.  He should also 
be requested to provide evidence, such as 
statements from persons who knew him 
during service, supporting his contention 
that he sustained injuries of his right 
knee during his military service.

3.  Thereafter, the RO should review the 
claims file and ensure that the above 
developments have been conducted and 
completed in full.  The RO should then 
undertake any other appropriate 
development, including any action 
required to comply with the notice and 
duty to assist provisions of the Veterans 
Claims Assistance Act of 2000.

4.  Then, the RO should readjudicate the 
issues on appeal.  If any of the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.	



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


